Citation Nr: 0937044	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's vascular headaches, currently evaluated as 50 
percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from April 1984 to April 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's vascular 
headaches.  In November 2002, the RO denied a total rating 
for compensation purposes based on individual 
unemployability.  In March 2004, the Board remanded the 
Veteran's claims to the RO for additional action.  In March 
2006, the Board denied both an increased evaluation for the 
Veteran's vascular headaches and a total rating for 
compensation purposes based on individual unemployability.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In March 2007, the Court granted the Parties' Joint Motion 
for Remand; vacated the March 2006 Board decision; and 
remanded the Veteran's appeal to the RO for additional 
action.  In October 2007, the Board remanded the Veteran's 
appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran advances that his service-connected vascular 
headaches render him unemployable.  Service connection is in 
effect solely for vascular headaches evaluated as 50 percent 
disabling.  

In reviewing the clinical documentation of record, the Board 
observes that the evidence is in apparent conflict as to 
whether the Veteran's service-connected vascular headaches 
alone render him unable to secure and follow any form of 
substantially gainful employment.  The report of a November 
2004 VA examination for compensation purposes states that the 
Veteran reported that he was unemployed.  He was diagnosed 
with mild muscle contraction headaches.  The examiner opined 
that "I believe that this patient should be fully 
employable" and "able to perform desk type work."  A 
contemporaneous VA Social and Industrial Survey notes that 
"[the Veteran's] neurological and psychological conditions 
have significantly hampered his adjustment in his industrial 
and social areas of his life."  A February 2005 evaluation 
from E. T., Ph.D., conveys that the Veteran was diagnosed 
with chronic PTSD related to a post-service 1995 United 
States Postal Service (USPS) shooting incident, severe 
headaches, and insomnia.  Dr. T. commented that "because of 
persistent severe headaches, insomnia, depression, and 
impaired ability to concentrate, I do not believe he can 
function at a job."  A May 2008 psychiatric evaluation from 
D. T., M.D., notes that the Veteran's nonservice-connected 
PTSD was "the cause of his injury and inability to work."  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Veteran was last afforded a VA examination 
for compensation purposes in November 2004.  Therefore, the 
Board finds that an additional VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

The Court has recently clarified that where entitlement to a 
total rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16 is 
raised during the adjudicatory process of evaluating the 
underlying disability, it is part of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. 
App. 447, 454 (2009).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic vascular 
headaches.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the impact of the Veteran's vascular 
headaches upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to an increased evaluation 
for his vascular headaches including a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran's appeal must be afforded expeditious treatment by 
the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

